Title: To Thomas Jefferson from Robert Fulton, 24 January 1809
From: Fulton, Robert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Kalorama Jany 24th 1809—
                  
                  I have the honor to inclose you an estimate of the expence of a fair experiment on the practice and efficacy of Torpedoes, Should they prove to be a discovery which will give liberty to the seas, what a Blessing beyond calculation would it be to these states, to this great continent and all its future millions, by preventing every embarrassment with European and foreign nations; On my mind the conviction is full and strong that if practiced to its ultimate powers, it will completely annihilate military marines and give all the liberty to commerce which can be desired by the most philosophic and Benevolent mind, Hence sir if there is but the faintest gleam of hope, to effect so vast an object, and the expence to prove the practicability is so inconsiderable, I do hope the administration will give it warm and nourishing support; and take measures to let me act without embarrassment for this purpose it is only necessary to put a sum not exceeding 3000 dollars at my disposal, with which I will Buy the vessel, build the Boats expressly, find and pay the men pay every expence of the experiment Keep the accounts with vouchers and return the surplus if any. Perhaps this will be the least trouble and most agreeable to the government. it will be most agreeable to me. 
                  with great respect yours
                  
                     Robt Fulton 
                     
                  
                Enclosure
                                    
                     
                        Kalorama January 24th 1809
                     
                     
                        Estimate for a Torpedo experiment to blow up a vessel while she is under sail.
                     
                     
                        
                                                                                                                                              
                     
                     
                        
                           
                              
                              Dollars
                              
                           
                           
                              One old vessel of about 200 tons with her anchor and cable, sails and rigging, it being intended to blow her up while sailing
                              500
                              }
                              1300
                           
                           
                              Ten clockwork locks commenced, to be finished
                              400
                           
                           
                              Ten Torpedo copper cases
                              400
                           
                           
                              400 ℔ of powder
                              120
                              
                              
                           
                           
                              Rope line harpoons & Contingencies
                              200
                              
                              
                           
                           
                              Two Boats Should it be necessary to build them
                              
                                    200
                              
                              
                              
                           
                           
                              
                              1820
                              
                              
                           
                           
                              Men to man the boats
                              14
                              
                              
                              
                              
                           
                           
                              Men to be in the vessel to sail her in various 
                        directions while the boats practice harpooning
                     her on every possible tack
                              6
                              
                              
                              
                              
                           
                           
                              One officer or harpooner to each boat
                              
                                    2
                              
                              
                              
                              
                              
                           
                           
                              
                              22
                              persons
                              
                              
                              
                           
                           
                              To be employed in practice for one month their pay
                     
                              
                              
                              
                           
                           
                              and expences on an average 20 dollars a month
                              
                                      440
                              
                              
                              
                           
                           
                              Total expence
                              
                              $ 2,260
                              
                              
                           
                        
                     
                     
                     
                     
                        
                     
                     
                        Robt Fulton 
                        
                     
                  
                  
               